DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Interpretation
2.    Claimed elements in this application that use the word “unit” (or “module”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 17-20 recite the combinations of “basis-calculation unit”, “principal-axes calculation unit”, “filter parameter unit”, “texture filter unit”, and “bypass detection module” which can are construed by those skilled in the art to define structural elements, as defined by the original disclosure at page 45, line 27 to page 49 line 10. Accordingly, these claimed limitations invoke 35 USC 112(f) interpretation to cover the corresponding structures described in the specification that achieves the claimed function, and equivalent thereof.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 11216990, hereinafter the ’90 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1-20, which are not explicitly recited in the claim 1 of the ’90 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For example, claim 1 of the ’90 patent recites features that anticipate all the limitations found in the combination of claim 1 of the instant application, including: the calculating of first and second pairs of texture-space basis vectors step (see lines 10-13 of claim 1 of the ’90 patent); the determining an angular displacement step (see lines 19-26 of claim 1 of the ’90 patent); the generation of texture-space principal axes step (see lines 27-33 of claim 1 of the ’90 patent); the calculating of texture-filter parameters using the major and minor axes step (see lines 34-35 of claim 1 of the ’90 patent); and the filtering of texture using a filtering kernel step (see lines 4-9 of claim 1 of the ’90 patent), as claimed. Claim 1 of the instant application is broader in every aspect than the patent’s claim 1; and the combinations of all features recite therein encompass obvious variant thereof. As such, the granting of the current application’s claims would infringe with the claimed invention of the ‘90 patent.
The granting of claims 2-16 of the instant application would infringe with the claims 2-16 of the ‘90 patent, because they share salient features. As such, current’s application claims 2-16 are unpatentable for obvious-type double patenting over claims 2-16 of the ’90 patent. 
The granting of claims 17-18 of the current application would infringe with the claimed invention found in respective claims 17-18 in the ‘90 patent for reasons similar to the analysis provided above with respect to rejections of claim 1. As such, current’s application claims 17-18 are unpatentable for obvious-type double patenting over claims 17-18 of the ’90 patent. 
The granting of claims 19-20 of the instant application would infringe with the claims 19-20 of the ‘90 patent, because they share salient features. 

Allowable Subject Matter
5.    Claims 1-20 would be allowed upon the filling and approval of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections of said claims.

Reasons for Indicating Allowable Subject Matters
6.	The best prior art of record, Akenine-Moller et al. (US 20190236831) discloses a method for performing a texture level-of-detail approximation, by estimating the size of a texture footprint. As shown in operation 102, a scene to be rendered is identified, and in operation 104, a ray is projected that passes through a pixel of a screen space, resulting in a first hit point at a geometry element within the scene. In one embodiment, the one or more rendering operations may include one or more texturing operations, such as filtering operations using mip-maps. In another embodiment, the one or more rendering operations may include one or more mipmapping operations that are performed utilizing the texture LOD approximation. See paragraphs 24 and 30 ad 49.
Thus, Akenine-Moller describes performance of texture level-of-detail approximation that depict rendering operations that includes mipmapping operations. However, Akenine-Moller method does not describe calculating first and second pairs of texture-space basis vectors that correspond to the first and second pairs of screen-space basis vectors transformed to texture space under a local approximation of a mapping between screen space and texture space; based on differences in magnitudes of the vectors for at least one of the pairs of texture-space basis vectors, determining an angular displacement between a selected pair of the first and second pairs of screen-space basis vectors and screen-space principal axes of the local approximation of the mapping that indicate the maximum and minimum scale factors of the mapping; using
the determined angular displacement and the selected pair of screen-space basis vectors to generate texture-space principal axes, the texture-space principal axes comprising a major axis associated with the maximum scale factor of the mapping and a minor axis associated with the minimum scale factor of the mapping; calculating the texture-filter parameters using the major and minor axes; and transforming the screen- space principal axes to texture space to generate the texture-space principal axes.
These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1-20 of the current application are allowed over the prior art.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
10/18/2022